DETAILED ACTION
This action is in response to the amendments and remarks filed 03/28/2022 in which claim 2 has been amended and claims 1-22 are pending and ready for examination.
Response to Arguments
Applicant's arguments filed 03/28/2022 have been fully considered but they are not persuasive. 
In response to Applicants’ argument that in Anantharamaiah the range of density resulting from the disclosed ranges of basis weight and thickness would not overlap the range claimed of “greater than about 0.20 g/cm3”; the Examiner disagrees. Anantharamaiah does not directly discloses the density, but discloses the basis weight may be “less than or equal to 110 g/m2” [0062] and the thickness may be “less than or equal to about 2 mm” [0063]; the Examiner agrees that when using the end ranges of 110 g/m2 and 2 mm the density calculated would be 0.055 as argued and thus the example calculation in the rejection was incorrect, however the ranges recited are “less than or equal to 110 g/m2” [0062] and the thickness may be “less than or equal to about 2 mm” and thus the end ranges do not represent the highest densities that result from the combination, in fact with a basis weight of 110 g/m2, all thickness less than 0.55 mm will have a density of 0.20 g/cm3 or higher; and thus the range of densities which are disclosed/calculated inherently by the combination of basis weight and thickness ranges disclosed overlaps the range claimed. Since the ranges disclosed overlaps the range claimed, the ranges recited in the claims are considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Anantharamaiah’s ranges that corresponds to the claimed range.  See MPEP 2144.05(I). Thus applicant’s further arguments to the non-obviousness of adjusting the density of Anantharamaiah (i.e. regarding pressure drop) are not convincing since the range of density disclosed overlaps that claimed, and is thus obvious.
In response to Applicants’ argument that the limitations of claim 2 as amended are now clear and define over the prior art; the Examiner disagrees.  See the 112(b) rejection of claim 2. As the limitations are not definite enough to describe a process which could be repeated it is not clear what structure is thus claimed by claim 2, and it therefore cannot define over the prior art. Applicant’s have further provided no evidence that the filter material of Anantharamaiah would not possess the same mechanical properties as disclosed after hot oil filtration.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “an MD stiffness of at least 2000 mg after hot oil aging of the fibrous filtration media in engine oil at a temperature of 150°C for a time of 168  hours”, however the “hot oil aging” is not described in sufficient detail for the claimed property to be definite, at least because as “engine oil” is not specific know type of oil, as various engine oils are available with various different additives, viscosities, etc. and thus one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13, 15-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0232371 A1 (hereinafter “Anantharamaiah”).
Regarding claim 1, 3-4 and 12 Anantharamaiah discloses a fibrous filtration media comprising a wet-laid [0007], hot area calendared [0022], [0073], [0101] nonwoven fibrous web (Abstract, [0004]-[0005], [0014] comprising: 
bicomponent fibers dispersed throughout the fibrous web which may be “greater than or equal to about 20 wt%” and “less than or equal to 80 wt%”, based on total weight of the fibrous web [0045]-[0049] which are staple length [0053]; and other synthetic staple fibers [0042], 
wherein the fibrous web has exhibits a dry Mullen burst strength of as much as “greater than or equal to about 240 psi” [0060], which overlaps the range claimed;
with regard to the density, it is not directly disclosed however the basis weight may be “less than or equal to 110 g/m2” [0062] and the thickness may be “less than or equal to about 2 mm” [0063]; and thus calculating the density from within those ranges with a basis weight of 110 g/m2, all thickness less than 0.55 mm will have a density of 0.20 g/cm3 or higher; and thus the range of densities which are disclosed/calculated inherently by the combination of basis weight and thickness ranges disclosed overlaps the range claimed.
Since the ranges disclosed overlaps the range claimed, the ranges recited in the claims are considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Anantharamaiah’s ranges that corresponds to the claimed range.  See MPEP 2144.05(I).
Regarding claim 2 Anantharamaiah discloses the fibrous filtration media according to claim 1, wherein the fibrous web has an MD stiffness of greater than or equal to about 200 mg and less than or equal to about 3500 mg ([0056], Claim 19), which overlaps the range claimed.
Since the range disclosed overlaps the range claimed, the range recited in the claim in considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Anantharamaiah’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
Further, with regard to the material properties after hot oil aging, since the composition is the same as the composition recited in claims 1 and 2, it is asserted, absent evidence to the contrary, that one would reasonably expect that the media disclosed by Anantharamaiah inherently has the same properties as the media recited in claim 2. See MPEP 2112.01.

See the 112(b) above with regard to “after hot oil aging”. 
Regarding claim 5 Anantharamaiah discloses the fibrous filtration media according to claim 1, wherein one side of the fibrous web may comprise an embossing [0103]. 
Regarding claim 6 Anantharamaiah discloses the fibrous filtration media according to claim 1 which the web may be free of glass fibers [0040].
Regarding claim 7 Anantharamaiah discloses the fibrous filtration media according to claim 1 wherein the other synthetic staple fibers may comprise a mixture of at least two different types of synthetic fibers [0042]. 
Regarding claim 8 Anantharamaiah discloses the fibrous filtration media according to claim 1, wherein the other synthetic staple fibers may be regenerated cellulose [0042], and may be included in a wide range of percentages [0032]-[0037], [0040], overlapping those claimed.
Since the range disclosed overlaps the range claimed, the range recited in the claim in considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Anantharamaiah’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
Regarding claim 9 Anantharamaiah discloses the fibrous filtration media according to claim 1, wherein the filtration media further comprises fire retardants [0043]. 
Regarding claim 10 Anantharamaiah discloses the fibrous filtration media according to claim 1, wherein the other synthetic staple fibers are forms of a polymer selected from the group consisting of polyethylene terephthalate (PET), polybutylene terephthalate (PBT), polyethylene (PE), polypropylenes (PP), various nylons, and combinations thereof [0042]. 
Regarding claim 11 Anantharamaiah discloses the fibrous filtration media according to claim 1, wherein the other synthetic staple fibers may be present at wide range of percentages [0032]-[0037], [0040], overlapping those claimed.
Since the range disclosed overlaps the range claimed, the range recited in the claim in considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Anantharamaiah’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
Regarding claim 13 Anantharamaiah discloses the fibrous filtration media according to claim 1, wherein the bicomponent staple fibers are sheath-core bicomponent stable fibers [0045]. 
Regarding claim 15 Anantharamaiah discloses the fibrous filtration media according to claim 1, wherein the fibrous web is not specially disclosed to have a Pore Size Range of 30 μm or less, however it is disclosed that fiber wen pore size affects filtration performance of the media [0003], and is therefore a result effective variable. See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate pore size, including those within the scope of the present claims, so as to produce desired filter performance.
Regarding claim 16 Anantharamaiah discloses the fibrous filtration media according to claim 1, wherein the filtration media has a particle removal efficiency of greater than or equal to 95+% [0065], which overlaps the range claimed.
Since the range disclosed overlaps the range claimed, the range recited in the claim in considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Anantharamaiah’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
Regarding claim 17 Anantharamaiah discloses a filter element comprising the filtration media of claim 1, and with regard to it being “for use in hot oil filtration”, this is merely a functional limitation of the disclosed filter. This functional limitation does not further define over the prior art because the structure disclosed by Anantharamaiah would be capable of such use as claimed; Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114). 
Regarding claim 18 Anantharamaiah discloses the filter element according to claim 17, wherein one side of the filtration media comprises an embossing [0103], and with regard to the limitation that “the one side of the filtration media comprising the embossing is positioned on a downstream side of the filter element” this is merely a functional limitation of the disclosed filter. This functional limitation does not further define over the prior art because the structure disclosed by Anantharamaiah would be capable of such use as claimed; Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114). 
Regarding claim 19 Anantharamaiah discloses a method of making a fibrous web comprising: 
a fibrous filtration media comprising a wet-laid [0007], hot area calendared [0022], [0073], [0101] nonwoven fibrous web (Abstract, [0004]-[0005], [0014] comprising: 
bicomponent fibers dispersed throughout the fibrous web which may be “greater than or equal to about 20 wt%” and “less than or equal to 80 wt%”, based on total weight of the fibrous web [0045]-[0049] which are staple length [0053]; and other synthetic staple fibers [0042], 
wherein the fibrous web has exhibits a dry Mullen burst strength of as much as “greater than or equal to about 240 psi” [0060], which overlaps the range claimed;
with regard to the density, it is not directly disclosed however the basis weight may be “less than or equal to 110 g/m2” [0062] and the thickness may be “less than or equal to about 2 mm” [0063]; and thus calculating the density from within those ranges with a basis weight of 110 g/m2, all thickness less than 0.55 mm will have a density of 0.20 g/cm3 or higher; and thus the range of densities which are disclosed/calculated inherently by the combination of basis weight and thickness ranges disclosed overlaps the range claimed.
Since the ranges disclosed overlaps the range claimed, the ranges recited in the claims are considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Anantharamaiah’s ranges that corresponds to the claimed range.  See MPEP 2144.05(I).
The web is formed via a process of:
a. forming a wet-laid fibrous web from an aqueous fibrous slurry [0090] comprising the synthetic staple fibers and bicomponent staple fibers in the amounts as cited above; 
b. subjecting the wet-laid fibrous web from step a to hot area calendaring [0022], [0073], [0101]  to melt the sheath of the bicomponent staple fibers so as to bond the synthetic staple fibers one to another [0045] and 
achieve a fibrous web having the properties as describe above. 
Regarding claim 21 Anantharamaiah discloses the method according to claim 19, further comprising: c. subjecting one side of the fibrous web to embossing [0103]. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Anantharamaiah in view of US 2016/0236132 A1 (hereinafter “Hara).
Regarding claim 14 Anantharamaiah discloses the fibrous filtration media according to claim 13, wherein the sheath and core of the bicomponent staple fibers are formed of polyethylene terephthalate (PET), wherein the PET forming the sheath has a melting temperature which is less than that of the PET forming the core. 
However Hara discloses core/sheath bicomponent fibers use in a nonwoven filter material, wherein the bicomponent fibers may be formed of polyethylene terephthalate (PET), wherein the PET forming the sheath has a melting temperature which is less than that of the PET forming the core [0077]. 
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the media of Anantharamaiah by using bicomponent fibers which are formed of polyethylene terephthalate (PET), wherein the PET forming the sheath has a melting temperature which is less than that of the PET forming the core as disclosed by Hara because this involves the simple substitution of known nonwoven filter bicomponent core/sheath fibers to obtain the predictable result of forming a non-woven filter.

Claim 20-22 is rejected under 35 U.S.C. 103 as being unpatentable over Anantharamaiah in view of US 2012/0097037 A1 (hereinafter “Matsuda”).
Regarding claim 20 Anantharamaiah discloses the method according to claim 19, wherein step b is practiced at a calendaring pressure condition of between about 1 kN/m to about 150 kN/m and a calendaring temperature condition of between about 110 °C to about 250 °C with a calendaring line speed of between about 1 m/min to about 50 m/min; or (claim 22) wherein step c is practiced at an embossing temperature condition of between about 150 and 200 °C, and at an embossing pressure condition of between about 1 and 20 kgf/cm, and at an embossing machine speed of about 1 to 20 m/min.  
However Matsuda discloses a nonwoven filter material (Abstract, [0023]), wherein the calendaring and embossing conditions including temperature, pressure and speed are known in the art to be adjusted to each suitable polymer and for their effect on the final product [0064]-[0066]. And thus calendaring and embossing conditions including temperature, pressure and speed are known result effective variables. See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate calendaring and embossing conditions including temperature, pressure and speed, including those within the scope of the present claims, so as to produce desired filter performance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773